Citation Nr: 1744583	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  14-33 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 2005 to December 2005, from April 2006 to June 2007, and from February 2009 to March 2010, to include service in the Southwest Asia theater of operations. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin that granted the Veteran service connection for PTSD and assigned an initial disability rating of 50 percent.

In July 2015, the Board denied the Veteran's claim for an increased initial disability rating.  Thereafter, the Veteran appealed this decision to the Unites States Court of Appeals for Veterans Claims (Court).  In a January 2016 Joint Motion for Remand (JMR), the Secretary of VA and the Veteran moved the Court to vacate the Board's July 2015 decision.  The Court granted the JMR later in January 2016.

Following the January 2016 JMR and Court Order, in March 2016 the Board again denied an initial disability rating in excess of 50 percent for PTSD.  Again, the Veteran appealed the decision to the Court.  Subsequently, via an April 2017 Memorandum Decision, the Court set aside and remanded the Board's March 2016 decision.  The case is once again before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As indicated in the April 2017 Memorandum Decision, the Court found that the Board committed a principal error in its March 2016 decision denying an initial increased disability rating for the Veteran's service-connected PTSD.  Specifically, in June 2015, the Veteran contended that the current state of the record was inadequate to adjudicate his increased rating claim because his PTSD had worsened since his last comprehensive VA examination in August 2014.  Yet, the Board did not address whether the Veteran's contentions entitled him to a new VA psychiatric examination.  Due to this inadequacy in addressing this explicitly-raised issue, the Court held that the March 2016 Board decision did not contain adequate reasons or bases to justify a finding that VA had satisfied its duty to assist.  The Court concluded that remand was warranted specifically to address whether a new VA examination was necessary to decide the Veteran's claim.

In Green v. Derwinski, the Court held that VA's statutory duty to assist includes the duty to conduct a thorough and contemporaneous examination to ensure that the evaluation of a claimed disability will be a fully informed one.  1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a new VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  In this case, the Board finds a new VA examination is necessary in light of relevant information received since the last Veteran's last VA examination of record in August 2014.

Specifically, in April 2016, the Veteran submitted a thorough, comprehensive summary regarding his PTSD.  In this correspondence, he discussed what he believed were symptoms of occupational and social impairment; recurring suicidal thoughts and feelings of hopelessness; rituals and frustrations that interfered with routine activities; wandering thoughts that interfered with his ability communicate; spatial disorientation; neglect of hygiene and personal appearance; difficulty in adapting to stressful circumstances; a lack of ability to establish and maintain relationships; memory issues; hallucinations and delusions; panic attacks; problems related to impulse control and irritability; and verbal outbursts as well as internal feelings of committing physical violence.  

Likewise, in a September 2015 statement, R.M., a friend of the Veteran, described his observations of and interactions with the Veteran throughout the history of their friendship.  Notably, R.M. stated that the Veteran avoided crowds and often talked about suicide.  

Additionally, in a separate September 2015 statement, D.H., the Veteran's supervisor, described his experience with the Veteran in the workplace.  On one particular occasion, D.H. noted that the Veteran got into a verbal clash with a co-worker where the Veteran had to be physically separated.  

Although some of these issues were noted on the August 2014 VA examination report, from the evidence recounted above, the Board finds that the Veteran's PTSD has become more severe since his last VA examination.  As the latest VA examination of record is not reflective of the current state of the Veteran's disability, the Board will remand the matter so that the Veteran may be afforded a new VA examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file any outstanding VA treatment records.  At a minimum, this should include all VA treatment records created since July 2014.  If no such records exist, the claims file should be annotated to reflect as such and the Veteran notified as such. 

2. After completing the item above to the extent possible, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected PTSD.  The entire claims file-including a copy of the April 2017 Memorandum Decision and this remand-must be made available to the examiner for review.  The examination should be conducted in accordance with the current examination worksheet or disability questionnaire.

The examiner should specifically review and comment upon the following: 

* The Veteran's August 2017 statement;

* The Veteran's April 2016 description of the severity of his PTSD symptoms;

* An undated statement by K.O. received in April 2016, as well as September 2015 statements by R.M. and D.H. regarding their observations of and interactions with the Veteran; and 

* A December 2013 treatment summary by Dr. Duffin, a VA clinician.

Additionally, the examiner should review and comment upon whether a February 2013 police report and finding by the August 2014 VA examiner are indicative of impaired impulse control attributable to PTSD.

All findings and a fully articulated medical rationale for any opinion expressed should be set forth in the examination report.

3. After completing the requested actions, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




